DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities:  
As to claim 1: It recites “the first power supply” in line 12 should be changed to ---a first power supply---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-5, 7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “a second transistor is a part of the initialization sub-circuit”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
As to claim 1: It recites “the third drive signal and the second drive signal are further configured to control the compensation circuit”. However, claim limitation does not describe a critical element of a second transistor, such that the third drive signal and the second drive signal are further configured to control the compensation circuit. Therefore, it is not enable one skill in the art to make and/or use the claim invention.
As to claims, 2, 4-5, 7: Claims 2, 4-5, 7 are dependent claims of claim 1. Therefore, claims 2, 4-5, 7 are rejected with same rationale as claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
As to claim 1: The omitted elements are: the compensation circuit comprises “a second transistor”, which is essential elements for the third drive signal and the second drive signal are further configured to control the compensation circuit. Therefore, claim 1 omitting essential element, such omission amounting to a gap between the elements.
As to claims, 2, 4-5, 7: Claims 2, 4-5, 7 are dependent claims of claim 1. Therefore, claims 2, 4-5, 7 are rejected with same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2020/0302859 A1), in view of FAN et al (US 2020/0234649 A1) and Wang (US 2021/0264862 A1), hereinafter Wang1.
As to claim 1: Wang discloses a pixel circuit (Fig.  3, “a pixel circuit”; Abstract), comprising: 
a first initialization sub-circuit, a data writing circuit, a light emitting control circuit, a capacitor circuit, a drive transistor, a compensation circuit, a light emitting element, and a holding circuit (Fig. 3, “a first initialization sub-circuit T4”, “a data writing circuit T5”, “a light emitting control circuit T8”, “a capacitor circuit Cst”, “a drive transistor Td”, “a compensation circuit T6”, “a light emitting element L”, and “a holding circuit T2”; ¶0038-0060); 
the first initialization sub-circuit is connected to a second terminal of the capacitor circuit and a gate of the drive transistor (Fig. 3 shows the first initialization sub-circuit T4 is connected to a second terminal of the capacitor circuit Cst and a gate of the drive transistor Td; ); 
the data writing circuit is connected to a first terminal of the capacitor circuit, wherein the capacitor circuit is configured to store data to be written to the gate of the drive transistor in a data writing stage (Fig. 3 shows the data writing circuit T5 is connected to a first terminal of the capacitor circuit Cst, wherein the capacitor circuit is configured to store data to be written to the gate of the drive transistor in a data writing stage; ¶0070); 
the light emitting control circuit is connected to a first electrode of the light emitting element and a second electrode of the drive transistor (Fig. 3 shows the light emitting control circuit T8 is connected to a first electrode of the light emitting element L and a second electrode of the drive transistor Td); 
a first electrode of the drive transistor is connected to the first power supply, and the second electrode of the drive transistor is connected to the light emitting control circuit (Fig. 3 shows a first electrode of the drive transistor Td is connected to the first power supply V2, and the second electrode of the drive transistor Td is connected to the light emitting control circuit T8); 
the compensation circuit is connected to the second electrode and the gate of the drive transistor, and is configured to perform potential compensation on the gate of the drive transistor when the data writing circuit writes data to the first terminal of the capacitor circuit; 217/355,6373104-OIUS2120939CN a second electrode of the light emitting element is connected to a second power supply (Fig. 3, the compensation circuit T6 is connected to the second electrode and the gate of the drive transistor Td, and is configured to perform potential compensation on the gate of the drive transistor when the data writing circuit writes data to the first terminal of the capacitor circuit Cst; ¶0048); 217/355,6373104-OIUS2120939CN 
a second electrode of the light emitting element is connected to a second power supply (Fig. 3 shows a second electrode of the light emitting element L is connected to “a second power supply V3”); 
the holding circuit is connected to the first terminal of the capacitor circuit (Fig. 3 shows the holding circuit T2 is connected to the first terminal of the capacitor circuit Cst),
wherein the data writing circuit comprises a third transistor; a second electrode of the third transistor is connected to written data; a first electrode of the third transistor is connected to the first terminal of the capacitor circuit; the third transistor writes the written data to the first terminal of the capacitor circuit in response to a third drive signal (Fig. 3 shows the data writing circuit comprises “a third transistor T5”; a second electrode of the third transistor T5 is connected to written data Vdata; a first electrode of the third transistor T5 is connected to the first terminal of the capacitor circuit Cst; the third transistor T5 writes the written data to the first terminal of the capacitor circuit Cst in response to “a third drive signal S2”); 
wherein the holding circuit comprises a sixth transistor, a first electrode of the sixth transistor is connected to a holding power supply, a second electrode of the sixth transistor is connected to the first terminal of the capacitor circuit; the sixth transistor outputs a potential of the holding power supply to the first terminal of the capacitor circuit in response to a second control signal (Fig. 3 shows the holding circuit comprises “a sixth transistor T2”, a first electrode of the sixth transistor T2 is connected to “a holding power supply V1”, a second electrode of the sixth transistor T2 is connected to the first terminal of the capacitor circuit Cst; the sixth transistor outputs a potential of the holding power supply V1 to the first terminal of the capacitor circuit Cst in response to “a second control signal S1”); 
the second control signal is further configured to control the first initialization sub-circuit (Fig. 3 shows the second control signal S1 is further configured to control the first initialization sub-circuit T4). 
Wang does not expressly disclose the data writing circuit comprises a fourth transistor; a first electrode of the third transistor is connected to a second electrode of the fourth transistor, a first electrode of the fourth transistor is connected to the first terminal of the capacitor circuit;  the fourth transistor writes the written data to the first terminal of the capacitor circuit in response to a second drive signal. However, Fan teaches a pixel circuit comprises a data writing circuit, wherein the data writing circuit comprises 317/355,6373104-OIUS2120939CNa third transistor, a fourth transistor; a second electrode of the third transistor is connected to written data; a first electrode of the third transistor is connected to a second electrode of the fourth transistor, a first electrode of the fourth transistor is connected to the first terminal of a capacitor circuit; the third transistor writes the written data to the second electrode of the fourth transistor in response to a third drive signal; the fourth transistor writes the written data to a first terminal of the capacitor circuit in response to a second drive signal (Fig. 2, a pixel circuit comprises a data writing circuit comprising “317/355,6373104-OIUS2120939CNa third transistor 8s”, “a fourth transistor T4”; “a second electrode of the third transistor Ts is connected to written data Vdata; a first electrode of the third transistor T8 is connected to a second electrode of the fourth transistor T4, a first electrode of the fourth transistor T4 is connected to “a first terminal of a capacitor circuit C1”; the third transistor T8 writes the written data to the second electrode of the fourth transistor T4 in response to “a third drive signal X2”; the fourth transistor T4 writes the written data to the first terminal of the capacitor circuit C1 in response to “a second drive signal S3”; ¶0039-0050). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to implement a fourth transistor between the third transistor and the capacitor circuit, the result of the implementation is predictable that the data writing circuit comprises the third transistor, the fourth transistor; a second electrode of the third transistor is connected to written data; a first electrode of the third transistor is connected to a second electrode of the fourth transistor; the third transistor writes the written data to the second electrode of the fourth transistor in response to a third drive signal; a first electrode of the fourth transistor is connected to the first terminal of the capacitor circuit;  the fourth transistor writes the written data to the first terminal of the capacitor circuit in response to a second drive signal as taught by Fan. The motivation would have been in order to write the data signal to the second terminal of the capacitor circuit through the data writing transistors (Fan: ¶0048).
  Wang and Fan do not expressly disclose the third driver signal and the second driver signal are further configured to control the compensation circuit. However, Wang1 teaches a pixel circuit comprises a compensation circuit comprising a second transistor and a seven transistor, wherein a gate electrode of the seven transistor is connected to a third drive signal and a gate electrode of the second transistor is connected to a second drive signal, the third driver signal and the second driver signal are further configured to control the compensation circuit (Fig. 6, a pixel circuit comprises “a compensation circuit comprising “a second transistor K3” and “a seven transistor K2”, wherein a gate electrode of the seven transistor K2 is connected to “a third drive signal G(n+1)” and a gate electrode of the second transistor K3 is connected to “a second drive signal G(n)”, wherein the third driver signal and the second driver signal are further configured to control the compensation circuit; ¶0094-0101). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Fan to implement a second transistor into the compensation circuit, such that the third driver signal and the second driver signal are further configured to control the compensation circuit as taught by Wang1. The motivation would have been in order to output an initial power supply signal provided by the initial power supply end in response to the first gate driving signal and a second gate driving signal from the second gate signal end, and adjust the potential of the first node in response to the first gate driving signal and a third gate driving signal from the third gate signal end and according to a potential of the second node (Wang1: ¶0008).
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior art Wang and Wang1 further disclose claim limitation of the first initialization sub-circuit comprises a first transistor and a second transistor (Wang1: Fig. 6, the first initialization sub-circuit comprises “a first transistor K1” and “a second transistor K3”); 
a first electrode of the first transistor is connected to an initial power supply (Wang1: Fig. 6 shows a first electrode of the first transistor K1 is connected to “an initial power supply Vint); 
a second electrode of the first transistor is connected to a second electrode of the second transistor, a first electrode of the second transistor is connected to the gate of the drive transistor (Wang1: Fig. 6 shows a second electrode of the first transistor K1 is connected to a second electrode of the second transistor K3, a first electrode of the second transistor K3 is connected to the gate of the drive transistor T1); 
the first transistor outputs a potential of the initial power supply to the second electrode of the second transistor in response to the second control signal; the second transistor outputs the potential of the initial power supply to the gate of the drive transistor in response to the second drive signal (Wang: Fig. 3, the first transistor T4 outputs a potential of the initial power supply Vinit to the second terminal of the capacitor circuit in response to the second control signal S1; Wang1: Fig. 6 shows the first transistor K1 outputs a potential of the initial power supply to the second electrode of the second transistor K3 in response to the second control signal G(n-1); the second transistor K3 outputs the potential of the initial power supply to the gate of the drive transistor T1 in response to the second drive signal G(n). In addition, the same motivation is used as the rejection of claim 2. 
As to claim 4: Claim 4 is a dependent claim of claim 1. The prior art Wang1 further discloses claim limitation of the compensation circuit comprises a second transistor and a seventh transistor (Fig. 6, “a second transistor K3” and “a seventh transistor K2”); 
the second transistor is a transistor that is multiplexed by the compensation circuit and the first initialization sub-circuit; a first electrode of the second transistor is connected to the gate of the drive transistor, a second electrode of the second transistor is connected to a first electrode of the seventh transistor (Fig. 6 shows the second transistor K3 is a transistor that is multiplexed by the compensation circuit and the first initialization sub-circuit); 
a first electrode of the second transistor is connected to the gate of the drive transistor, a second electrode of the second transistor is connected to a first electrode of the seventh transistor (Fig. 6 shows a first electrode of the second transistor K3 is connected to the gate of the drive transistor T1, a second electrode of the second transistor is connected to a first electrode of the seventh transistor K2); 417/355,6373104-OIUS2120939CN 
a second electrode of the seventh transistor is connected to the second electrode of the drive transistor (Fig. 6 shows a second electrode of the seventh transistor K2 is connected to the second electrode of the drive transistor T1); 
the seventh transistor causes a threshold voltage of the drive transistor to pass through the second electrode of the second transistor in response to the third drive signal (Fig. 6 shows the seventh transistor causes “a threshold voltage Vgs” of the drive transistor T1 to pass through the second electrode of the second transistor K3 in response to the third drive signal G(n+1); ¶0086-0087); 
the second transistor causes the threshold voltage of the drive transistor to be compensated to the gate of the drive transistor in response to the second drive signal (Fig. 6 shows the second transistor K3 causes the threshold voltage Vgs of the drive transistor T1 to be compensated to the gate of the drive transistor T1 in response to a the second drive signal G(n)).  
As to claim 5: Wang discloses the light emitting control circuit comprises a fifth transistor (Fig. 3, the light emitting control circuit comprises “a fifth transistor T8”); 
a first electrode of the fifth transistor is connected to the second electrode of the drive transistor, a second electrode of the fifth transistor is connected to the first electrode of the light emitting element (Fig. 3 shows a first electrode of the fifth transistor T8 is connected to the second electrode of the drive transistor Td, a second electrode of the fifth transistor T8 is connected to the first electrode of the light emitting element L); 
the fifth transistor outputs a potential of the first power supply passing through the drive transistor to the first electrode of the light emitting element in response to a first control signal (Fig. 6 shows the fifth transistor T8 outputs a potential of the first power supply V2 passing through the drive transistor Td to the first electrode of the light emitting element L in response to “a first control signal EM”).  
As to claim 7: Claim 7 is a dependent claim of claim 1. The prior art Wang1 further discloses claim limitation of the first initialization sub-circuit and the compensation circuit are dual-transistor circuits, wherein, a transistor in the first initialization sub-circuit is also multiplexed as a transistor in the compensation circuit (Fig. 6 shows the first initialization sub-circuit and the compensation circuit are “dual-transistor circuits K1-K3”, wherein, “a transistor K1” in the first initialization sub-circuit is also multiplexed as a transistor in the compensation circuit).

Response to Arguments
Applicant’s arguments filed on June 24, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693